Title: To Alexander Hamilton from Thomas Jefferson, 31 March 1791
From: Jefferson, Thomas
To: Hamilton, Alexander


Department of state Mar. 31. 1791.
Sir
The publication of the laws of the U.S. and the purchase of those of the several states call on us immediately for about five hundred dollars, for which sum I must ask a warrant from you to be accounted for. The contingent expenses of my department to the 1st. inst. are now stated and will be settled with the Auditor tomorrow. I have the honor to be with great esteem & respect   Sir
Your most obedt   & most humble servt
Th: Jefferson
The Secretary of the Treasury
